Citation Nr: 0926763	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  08-36 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Whether there is clear and unmistakable error in the June 
1969 Board decision which denied an initial compensable 
evaluation for bilateral hearing loss.

2.  Whether there was clear and unmistakable error in the 
June 1969 Board decision which denied an initial compensable 
evaluation for tinnitus.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2004, January 2005, and April 
2007 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office in Chicago, Illinois (RO).  


FINDINGS OF FACT

1.  By a June 19, 1969 decision, the Board denied the 
Veteran's claim for initial compensable evaluations for 
bilateral hearing loss and tinnitus.

2.  The June 19, 1969 Board decision did not contain 
undebatable errors that would have manifestly changed the 
outcome of the appeal at the time it was made. 


CONCLUSION OF LAW

The Board's June 19, 1969 decision was not clearly and 
unmistakably erroneous (CUE).  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. § 20.1403 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
generally has a duty to notify and assist claimants in 
substantiating a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  But a 
motion for CUE is not a claim or application for VA benefits 
and thus VCAA requirements are not applicable to CUE motions.  
See Livesay v. Principi, 15 Vet. App. 165 (2001).

A motion for revision of a decision based on CUE must be in 
writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran, the name of the moving party if other than the 
veteran, the applicable VA file number, and the date of the 
Board decision to which the motion relates.  Motions that 
fail to comply with these requirements shall be dismissed 
without prejudice.  See 38 C.F.R. § 20.1404(a) (2008).  Here, 
the Veteran filed a motion for CUE with the Board's June 1969 
decision during a December 2008 Board hearing.  The Board 
accepts the Veteran's request for revision of the June 1969 
Board Decision based on CUE during the December 2008 Board 
hearing as a valid motion for CUE.

A decision issued by the Board is final.  38 U.S.C.A. §§ 
7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 
(2008).  However, a final Board decision may be revised or 
reversed on the grounds of CUE.  38 U.S.C.A. § 7111(a).  CUE 
is a very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  38 C.F.R. § 
20.1403(a).  A three-pronged test is used to determine 
whether CUE was present:  (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied, (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made, and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).

To warrant revision or reversal of a Board decision for CUE, 
there must have been an error in the Board's adjudication of 
the appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  38 
C.F.R. § 20.1403(c).  CUE does not include a change in 
medical diagnosis that corrects an earlier diagnosis 
considered in a Board decision, VA's failure to fulfill the 
duty to assist, or a disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d).  Review for 
CUE in a prior Board decision must be based on the record and 
the law that existed when that decision was made.  38 C.F.R. 
§ 20.1403(b)(1).  

By a February 1969 rating decision, service connection for 
bilateral hearing loss and tinnitus was granted, and initial 
noncompensable evaluations were assigned under the provisions 
of 38 C.F.R. § 4.87a, Diagnostic Code 6297, and 38 C.F.R. § 
4.84b, Diagnostic Code 6260, respectively.  In March 1969, 
the Veteran filed a notice of disagreement with respect to 
the evaluations assigned, and in May 1969, he perfected his 
appeal.  In a June 1969 decision, the Board denied the 
Veteran's claims for entitlement to initial compensable 
evaluations for bilateral hearing loss and tinnitus.  The 
June 1969 Board decision is final.  38 U.S.C.A. §§ 7103, 
7104(a); 38 C.F.R. §§ 20.1100, 20.1104.  Under the applicable 
criteria, Board decisions that are final and binding will be 
accepted as correct in the absence of CUE.  See 38 U.S.C.A. § 
7111; 38 C.F.R. § 20.1403.  

At the time of the Board's June 1969 decision, the applicable 
rating criteria in effect set forth factors to be considered 
in the evaluation of bilateral hearing loss and tinnitus.  38 
C.F.R. §§ 4.85; 4.87a, Diagnostic Codes 6277-6297 (1969); 38 
C.F.R. §§ 4.86b, Diagnostic Code 6260; 4.124a, Diagnostic 
Code 8045 (1969).

Under the regulations in effect at the time of the June 1969 
Board decision, VA disability compensation for impaired 
hearing was derived from the application of two tables.  See 
38 C.F.R. § 4.85, Table I, and Table II (1969).  Table I 
correlates the average speech reception decibel loss with the 
ability to discriminate speech, providing a letter to 
represent the "literal designation" of the hearing 
impairment when the results of controlled speech recognition 
tests are used.  There are six literal designations of speech 
impairment, each of which is represented by a letter (A, B, 
C, D, E, or F).  Table II prescribes percentage evaluations 
by intersecting the literal designations for both ears.  If 
the results of pure tone audiometry are used, the literal 
designation for each ear is separately ascertained from Table 
II by determining the pure tone audiometry average decibel 
loss, derived from the sum of the 500, 1000, and 2000 
thresholds divided by three.  See 38 C.F.R. § 4.85.  

At the time of the June 1969 Board decision, the Veteran was 
also assigned an initial noncompensable evaluation for 
tinnitus under 38 C.F.R. § 4.84b, Diagnostic Code 6260 
(1969), which was appropriate under the Schedule for Rating 
Disabilities at that time.  According to Diagnostic Code 
6260, tinnitus was to be provided a noncompensable disability 
evaluation.  Compensable disability ratings were only for 
allowance in accordance with 38 C.F.R. § 4.124a, Diagnostic 
Code 8045 and Diagnostic Code 8046.  Diagnostic Codes 8045 
and 8046 referred to brain disease due to trauma and cerebral 
arteriosclerosis, respectively, as organic diseases of the 
central nervous system.

Under Diagnostic Codes 8045 and 8046, purely subjective 
complaints such as headaches, dizziness, insomnia and 
tinnitus, which were symptoms of a brain trauma or cerebral 
arteriosclerosis could be rated as 10 percent disabling in 
accordance with Diagnostic Code 9304 (for a mental disorder 
characterized as a chronic brain syndrome associated with 
brain trauma).  This rating could not be combined with any 
other rating for a disability due to brain trauma or 
generalized arteriosclerosis.  But, purely neurological 
disabilities due to brain trauma or cerebral 
arteriosclerosis, such as hemiplegia, epileptic seizures, 
facial nerve paralysis, and cranial nerve paralysis, were to 
be rated under the diagnostic codes specifically dealing with 
such disabilities.  See 38 C.F.R. § 4.124a, Diagnostic Codes 
8045 and 8046 (1969).  The provisions for rating tinnitus 
were not amended until March 1976, wherein the Schedule for 
Rating Disabilities allowed for a 10 percent disability 
evaluation for tinnitus.

At the time of the Board's June 1969 decision, the pertinent 
evidence of record consisted of the Veteran's service 
treatment records and a December 1968 VA examination report.  
The Veteran's service treatment records reveal that he 
underwent an audiological examination during his July 1964 
entrance examination.  On the authorized audiological 
evaluation, puretone thresholds, in decibels, were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-10 (0)
-10 (0)
-
-10 (-5)
LEFT
-5 (10)
-10 (0)
-5 (5)
-
5 (10)

(Note: Prior to November 1967, some audiometric test results 
were reported in standards set forth by the American 
Standards Association (ASA).  These figures are on the left 
of each column and are not in parentheses.  Since November 1, 
1967, standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

A January 1965 service treatment record notes the Veteran's 
complaints of recurrent ear infection and progressive ringing 
in the ears for one month.  The record reflects that the 
Veteran had otitis media and otitis externa, and that an 
audiogram was abnormal.  On the authorized audiological 
evaluation, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
20
LEFT
5
0
5
35
20

A September 1965 treatment record reflects the Veteran's 
complaints of ear ache with draining.  The diagnoses were 
otitis media and otitis externa.  A November 1965 treatment 
record notes the Veteran's complaints of ear pain.  December 
1965 and January 1966 records reveal that the Veteran had a 
left ear infection.  Another January 1966 treatment record 
indicates that the Veteran had recurrent otitis with ringing 
in the ears.  In September 1966, the Veteran underwent an 
audiological evaluation.  On the authorized audiological 
evaluation, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
-
35
LEFT
15
15
10
-
55

An August 1966 service treatment record reveals the Veteran's 
complaints of ringing in both ears and decreased hearing.  An 
August 1968 separation examination reveals that the Veteran 
underwent an audiological examination.  On the authorized 
audiological evaluation, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
0
50
LEFT
10
10
10
10
25

In December 1968, the Veteran underwent a VA audiological 
examination.  He complained of tinnitus with impaired hearing 
in the left ear and reported a history of noise exposure 
while serving as a forward observer for artillery during 
service in Vietnam.  The report reveals that the Veteran had 
a speech recognition threshold of -6 decibels in the right 
ear and -8 decibels in the left ear.  There was speech 
discrimination ability of 100 percent in the right ear and 92 
percent in the left ear.  Another audiological evaluation 
report from that same day revealed a speech recognition 
threshold of 4 decibels in the right ear and 2 decibels in 
the left ear with speech discrimination ability of 100 
percent in the right ear and 92 percent in the left ear.  
Physical examination of the ears was normal.  The diagnosis 
was tinnitus with high frequency loss, left ear.

After a thorough review of the evidence, the Board concludes 
that there was no CUE in the June 1969 Board decision.  Based 
upon the evidence before the Board at the time of the June 
1969 decision, the Board was clearly within the bounds of 
"rating judgment" when it reached the conclusion that the 
Veteran's bilateral hearing loss and tinnitus each warranted 
an initial noncompensable evaluation.  See Porter v. Brown, 5 
Vet. App. 233 (1993); see also Kronberg v. Brown, 4 Vet. App. 
399 (1993).  The Veteran's hearing loss as shown during 
service and in the December 1968 VA audiological examination 
results in Level A hearing acuity in the right ear, and Level 
A hearing acuity in the left ear.  With designations of A for 
the right ear and A for the left ear, the point of 
intersection on Table II requires assignment of a 
noncompensable rating under Diagnostic Code 6297.  With 
regard to tinnitus, as noted, the Schedule for Rating 
Disabilities did not provide for a compensable disability 
evaluation for tinnitus during the time period at issue and 
the provisions for an evaluation of 10 percent required that 
the Veteran had tinnitus as a symptom of a trauma to the 
brain or cerebral arteriosclerosis.  As there was no evidence 
in the claims file at the time of the June 1969 Board 
decision that the Veteran had brain trauma or cerebral 
arteriosclerosis, there is no basis for an initial 
compensable disability rating for tinnitus.  Thus, as the 
assignment of a rating for hearing loss is achieved by a 
mechanical application of the Schedule to the alphabetic 
designations assigned after audiometric evaluations are 
rendered and because there is no evidence that the Veteran 
had tinnitus as a result of brain trauma or cerebral 
arteriosclerosis, the June 1969 Board decision's conclusion 
that compensable evaluations were not warranted for bilateral 
hearing loss or tinnitus was not CUE.  See Damrel v. Brown, 6 
Vet. App. 242, 245 (1994).  


ORDER

The motion alleging CUE in a June 1969 Board decision that 
denied entitlement to initial compensable evaluations for 
bilateral hearing loss and tinnitus is denied. 




____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


